Case 1:20-cv-02389-DDD-NRN Document 31 Filed 11/17/20 USDC Colorado Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


  Civil Action No. 20-cv-02389-DDD-NRN

  ESTATE OF ELIJAH JAVON MCCLAIN, by and through its personal representatives,
  Sheneen McClain and Lawayne Mosley,
  SHENEEN MCCLAIN, individually, and
  LAWAYNE MOSLEY, individually,

        Plaintiffs,

  v.

  CITY OF AURORA, COLORADO, a municipality,
  OFFICER NATHAN WOODYARD, in his individual and official capacity,
  OFFICER RANDY ROEDEMA, in his individual and official capacity,
  OFFICER JASON ROSENBLATT, in his individual and official capacity,
  OFFICER MATTHEW GREEN, in his individual and official capacity,
  SERGEANT DALE LEONARD, in his individual and official capacity,
  OFFICER ALICIA WARD, in her individual and official capacity,
  OFFICER KYLE DITTRICH, in his individual and official capacity,
  OFFICER ERICA MARRERO, in her individual and official capacity,
  OFFICER JAMES ROOT, in his individual and official capacity,
  OFFICER JORDAN MULLINS-ORCUTT, in his individual and official capacity,
  OFFICER DARREN DUNSON, in his individual and official capacity,
  SERGEANT RACHEL NUNEZ, in her individual and official capacity,
  LIEUTENANT PETER CICHUNIEC, in his individual and official capacity,
  PARAMEDIC JEREMY COOPER, in his individual and official capacity, and
  DR. ERIC HILL, in his individual capacity,

       Defendants.
  _____________________________________________________________________

                      STIPULATED PROTECTIVE ORDER
  ______________________________________________________________________

         Pursuant to Fed. R. Civ. P. 26(c), upon a showing of good cause in support of

   the entry of a protective order to protect the discovery and dissemination of confidential
Case 1:20-cv-02389-DDD-NRN Document 31 Filed 11/17/20 USDC Colorado Page 2 of 9




   information or information which will improperly annoy, embarrass, or oppress any

   party, witness, or person providing discovery in this case, IT IS ORDERED:

         1.     This Stipulated Protective Order shall apply to all documents, materials,

  and information, including without limitation, documents produced, answers to

  interrogatories, responses to requests for admission, deposition testimony, and other

  information disclosed pursuant to the disclosure or discovery duties created by the

  Federal Rules of Civil Procedure.

         2.     As used in this Stipulated Protective Order, “document” is defined as

  provided in Fed. R. Civ. P. 34(a). A draft or non-identical copy is a separate document

  within the meaning of this term.

         3.     Information designated “CONFIDENTIAL” shall be information that is

  confidential information protected by a statutory, regulatory, or common law right of

  privacy or protection, or otherwise contain nonpublic personal, personnel, employment,

  private, medical, or other information implicating privacy interests, proprietary interests or

  safety and security concerns of either the Plaintiff, any of the Defendants or any other

  nonparty including confidential, security-sensitive, proprietary, trade secret, financial, or

  personal information. Any information designated by a party as CONFIDENTIAL must

  first be reviewed by a lawyer who will certify that the designation as CONFIDENTIAL

  is based on a good faith belief that the information "is confidential or otherwise entitled

  to protection." Gillard v. Boulder V a l l e y Sch. Dist., 196 F.R.D. 382, 386 (D. Colo.

  2000). CONFIDENTIAL information shall not be disclosed or used for any purpose

  except the preparation and trial of this case.


                                                2
Case 1:20-cv-02389-DDD-NRN Document 31 Filed 11/17/20 USDC Colorado Page 3 of 9




        4.     CONFIDENTIAL information shall not, without the consent of the party

  producing it or further Order of the Court, be disclosed except that such information

  may be disclosed to:

               a.     the parties' attorneys;

               b.     persons regularly employed or associated with the parties' attorneys

               that are actively working on the case whose assistance is required by said

               attorneys in the preparation of the case, at trial, or at other proceedings

               in this case;

               c.     the parties, including designated representatives for the Plaintiffs and

               Defendants;

               d.     expert witnesses and consultants retained in connection with this

               proceeding, to the extent such disclosure is necessary for preparation, trial,

               or other proceedings in this case;

               e.     the Court and its employees (“Court Personnel”);

               f.     stenographic    reporters     who   are   engaged     in   proceedings

               necessarily incident to the conduct of this action;

               g.     deponents and witnesses;

               h.     any individual necessary to respond to any licensing, credentialing,

               peer review, quality management, or other professional inquiry;

               i.     any insurer to a party to this matter;

               j.     other persons by written agreement of the parties.

        5.     Prior to disclosing any CONFIDENTIAL information to any person listed


                                                3
Case 1:20-cv-02389-DDD-NRN Document 31 Filed 11/17/20 USDC Colorado Page 4 of 9




  above (other than those listed in section a, b, c, d, e, f, and g), counsel shall provide such

  person with a copy of this Stipulated Protective Order and obtain from s uch person

  acknowledgement stating that he or she has read this Stipulated Protective Order and

  agrees to be bound by its provisions.

         6.     Documents are designated as CONFIDENTIAL by placing or affixing on

  them (in a manner that will not interfere with their legibility) the following or other

  appropriate notice “CONFIDENTIAL –SUBJECT TO PROTECTIVE ORDER.”

         7.     Whenever a deposition involves the disclosure of CONFIDENTIAL

  information, the related portions thereof shall be designated as CONFIDENTIAL and shall

  be subject to the provisions of this Stipulated Protective Order. Such designation shall

  be made on the record during the deposition whenever possible, but a party may

  designate portions of depositions as CONFIDENTIAL after transcription, provided written

  notice of promptly given to all counsel of record within thirty (30) days after notice by the

  court reporter of the completion of the transcript.

         8.     Whenever it is necessary to attach or otherwise include CONFIDENTIAL

  information to motions or other documents filed with the court, it shall be filed as restricted

  Level 1 in accordance with the requirements of D.C.COLO.LCiv.R 7.2.                 The party

  designating the document as confidential shall have the burden of moving the court to

  maintain restriction of the document.

         9.     If a document marked as CONFIDENTIAL contains personal information

  that is not material to the claims and defenses at issue in the case, the filing party shall

  redact the information rather than restrict public access.


                                                4
Case 1:20-cv-02389-DDD-NRN Document 31 Filed 11/17/20 USDC Colorado Page 5 of 9




         10.    Whenever a party inadvertently fails to designate any information as

         CONFIDENTIAL, that party may correct such failure by giving written notice to

  the other party(ies). Upon such written notification, the corrected materials shall only

  be deemed CONFIDENTIAL prospectively.             Substitute copies of the corrected

  information shall be appropriately marked and given to the other party(ies) as soon

  as they become available. Within ten (10) days of receipt of the substitute copies, the

  party(ies) receiving   the CONFIDENTIAL information shall return the previously

  unmarked information or destroy it.

         11.    A party may object to the designation of particular CONFIDENTIAL

  information by giving written notice to the party that designated the disputed information.

  The parties agree to endeavor to make their objections within a reasonable            time

  after the designation, but nothing herein shall be construed as limiting the ability of a

  party to object to the designation at any time. The written notice shall identify the

  information to which the objection is made. If the parties     cannot     resolve      the

  objection within ten (10) business days after the time the notice is received, it shall

  be the obligation of the party designating the information as CONFIDENTIAL to comply

  with the applicable Magistrate and District Judge practice standards regarding discovery

  disputes so that the Court may determine whether the disputed information should be

  subject to the terms of this Stipulated Protective Order. If these procedures are

  accomplished timely, the disputed information shall be treated as CONFIDENTIAL under

  the terms of this Stipulated Protective Order until the Court rules on the motion. If the

  designating party fails to file such a motion within the prescribed time, the disputed


                                              5
Case 1:20-cv-02389-DDD-NRN Document 31 Filed 11/17/20 USDC Colorado Page 6 of 9




  information shall lose its designation as CONFIDENTIAL and shall not thereafter be

  treated as CONFIDENTIAL in accordance with this Stipulated Protective Order. In

  connection with a motion filed under this provision, the party designating the information

  as CONFIDENTIAL shall bear the burden of establishing that good cause exists for the

  disputed information to be treated as CONFIDENTIAL.

        12.    At the conclusion of this case, unless other arrangements are agreed upon,

  each document and all copies thereof which have been designated as CONFIDENTIAL

  shall either (1) be returned to the party that designated it as CONFIDENTIAL, (2) be

  destroyed, or (3) the parties may retain those Documents confidentially consistent with

  the document retention and destruction policy of their law firm and pursuant to the

  continuing terms of this Protective Order. Where the parties agree to destroy

  CONFIDENTIAL documents, the destroying party shall provide all parties with an affidavit

  confirming the destruction.

        13.    The parties agree and stipulate that every person who obtains

  CONFIDENTIAL information is prohibited from using or disclosing said information for

  any purpose whatsoever, except as consistent with this order.

        14.    Nothing in this Stipulated Protective Order shall require the disclosure of

  information that is otherwise not subject to discovery, is privileged, or constitutes

  attorney work product. Nothing in this Stipulated Protective Order shall prejudice any

  objections that a party might have regarding the production of information. Nothing in

  this Stipulated Protective Order shall be construed as an agreement that any

  CONFIDENTIAL information shall be excluded from evidence.


                                              6
Case 1:20-cv-02389-DDD-NRN Document 31 Filed 11/17/20 USDC Colorado Page 7 of 9




         15.     Neither a party’s designation of information as CONFIDENTIAL under this

  Stipulated Protective Order, nor a party's failure to make or object to such designation,

  shall be admissible in evidence as a party admission or otherwise to prove any fact

  relevant to any claim or defense, except to the extent that the Court sustains a challenge

  to a confidentiality designation.

         16.     The restrictions on use of CONFIDENTIAL information set forth in this

  Stipulated Protective Order shall survive the conclusion of this litigation.

         17.     This Stipulated Protective Order may be modified by the Court at any

  time for good cause shown following notice to all parties and an opportunity for them

  to be heard.

                     17th day of _____________
         Dated this _____        November      2020.

                                                   BY THE COURT:



                                                   ____________________________
                                                   U.S. Magistrate Judge
                                                   N. Reid Neureiter

  APPROVED AS TO FORM:

  s/ Mari Newman
  ___________________________
  Mari Newman
  Michael Fairhurst
  Liana Orshan
  KILLMER, LANE & NEWMAN, LLP
  1543 Champa Street, Suite 400
  Denver, Colorado 80202
  Phone: (303) 571-1000
  Facsimile: (303) 571-1001
  mnewman@kln-law.com
  mfairhurst@kln-law.com

                                               7
Case 1:20-cv-02389-DDD-NRN Document 31 Filed 11/17/20 USDC Colorado Page 8 of 9




  lorshan@kln-law.com
  Attorneys for Plaintiffs


  s/ Isabelle Evans
  ___________________________
  Peter Ruben Morales
  Isabelle Sabra Evans
  OFFICE OF THE CITY ATTORNEY
  Aurora Municipal Center, Suite 5300
  15151 East Alameda Parkway
  Aurora, CO 80012
  (303) 739-7030 (phone)
  (303) 739-7042 (fax)
  pmorales@auroragov.org
  ievans@auroragov.org
  Attorneys for Defendants City of Aurora and Woodyard, Roedema, Rosenblatt, Green,
  Leonard, Ward, Dittrich, Marrero, Root, Mullins-Orcutt, Dunson, Nunez, Cichuniec,
  Cooper in their official capacities


  s/ Jonathan M. Abramson
  ___________________________
  Jonathan M. Abramson
  Yulia Nikolaevskaya
  KISSINGER & FELLMAN, P.C.
  3773 Cherry Creek N. Dr., #900
  Denver, Colorado 80209
  (303) 320-6100 (phone)
  (303) 327-8601 (fax)
  jonathan@kandf.com
  julie@kandf.com
  Attorneys for Defendants Woodyard, Roedema, Rosenblatt, Green, Leonard, Ward,
  Dittrich, Marrero, Root, Mullins-Orcutt, Dunson, and Nunez in their individual capacities


  s/ Michael T. Lowe
  ___________________________
  Michael T. Lowe
  David M. Goddard
  BRUNO COLIN & LOWE
  1999 Broadway, Suite 4300
  Denver, CO 80202
  303-831-1099 (phone)

                                             8
Case 1:20-cv-02389-DDD-NRN Document 31 Filed 11/17/20 USDC Colorado Page 9 of 9




  303-831-1088 (fax)
  mlowe@brunolawyers.com
  dgoddard@brunolawyers.com
  Attorneys for Defendants Cichuniec and Cooper in their individual capacities


  Stephen J. Hensen
  ___________________________
  Stephen J. Hensen
  HENSEN DUWALDT
  1001 Bannock St., Suite 39
  Denver, CO 80204
  303-223-0773 (phone)
  303-895-4199 (mobile)
  steve@hendulaw.com
  Attorney for Defendant Hill




                                             9
